Name: Commission Regulation (EEC) No 3780/91 of 20 December 1991 extending Regulations (EEC) No 3665/88, (EEC) No 3766/89 and (EEC) No 3793/90 fixing, in respect of 1988, 1989 and 1990 crops, export refunds for raw tobacco
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 356/58 Official Journal of the European Communities 24. 12. 91 COMMISSION REGULATION (EEC) No 3780/91 of 20 December 1991 extending Regulations (EEC) No 3665/88 , (EEC) No 3766/89 and (EEC) No 3793/90 fixing, in respect of 1988 , 1989 and 1990 crops, export refunds for raw tobacco Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 727/70 of 21 April 1970 on the common organization of the market in raw tobacco ('), as last amended by Regulation (EEC) No 1737/91 (2), and in particular the first sentence of the third subparagraph of Article 9 (2) thereof, Whereas export refunds were fixed in respect of certain varieties of tobacco from the 1988, 1989 and 1990 crops by Commission Regulations (EEC) No 3665/88 (3), (EEC) No 3766/89 (4) and (EEC) No 3793/90 0 respectively ; Whereas the final date for granting those refunds was set at 31 December 1991 ; whereas, in respect of certain varieties of that tobacco, export possibilities after that date have presented themselves ; whereas it is advisable to grant refunds in respect of the varieties in question from the 1988, 1989 and 1990 harvests, in order to enable those exports to be carried out ; HAS ADOPTED THIS REGULATION : Article 1 1 . In Article 2 of Regulation (EEC) No 3665/88, *31 December 1991 ' is hereby replaced by *31 June 1992'. 2. In Article 2 of Regulation (EEC) No 3766/89, '31 December 1991 ' is hereby replaced by *30 June 1992'. 3 . In Article 2 of Regulation (EEC) No 3793/90, '31 December 1991 ' is hereby replaced by '30 June 1992'. Article 2 This Regulation shall enter into force on 1 January 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 94, 28 . 4. 1970, p. 1 . (2) OJ No L 163, 26. 6. 1991 , p. 11 . (3) OJ No L 318 , 25. 11 . 1988, p. 19 . (4) OJ No L 365, 15. 12. 1989, p. 28 . 0 OJ No L 365, 28. 12. 1990, p . 8 .